DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 01/19/2022.  As directed by the amendment: claims 1, 4, 23, 25, 26 and 27 have been amended, claims 3 and 24 have been cancelled and new claims 28 and 29 have been added. Thus, claims 1, 2, 4, 6-14, 21-23 and 25-29 are presently pending in this application, and currently examined in the Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the implant comprising a first and second layer, wherein the second layer is concentrically disposed within the first layer (claims 23 and 29) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon The limitation disclosed in claim 29 can be found on the last three lines of section (b) of independent claim 23.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 13, 14, 21, 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Karabey et al. (US PG Pub. 2011/0259343), hereinafter Karabey, in view of Kesten et al. (US PG Pub. 2015/0005805), hereinafter Kesten.
Regarding claims 1, 4, 9, 21 and 28, Karabey discloses an implant delivery system, illustrated in Figures 2E-2G, comprising a catheter (16) extending from a first proximal end to a first distal end, wherein the catheter (16) includes an exterior surface and defines an inner lumen extending through the first distal end; an implant (10) comprising a second proximal end and a second distal end, wherein the implant (10) is slidably housed within the inner lumen in a compressed state such that the implant bears against an inner diameter of the inner lumen and the implant is retained within the inner lumen by friction, and a push body (18) slidably housed within the inner lumen of the catheter (16), wherein the push body is adjacent to and configured to engage the second proximal end of the implant (10), illustrated in Figures 2E-2G ([0112], Lines 1-6 & [0113]); wherein the implant (10) comprises a plurality of resilient barbs/self-expanding radial structures resiliently coupled with the implant ([0133], Lines 15-20), and is configured to block fluid communication through a paranasal sinus passageway or a Eustachian tube ([0011], Lines 1-3; [0016], Lines 1-3; [0101], Lines 1-4 & [0117] – It is to be noted that though it is not specifically disclosed that the implant is placed/implanted in a paranasal sinus passageway/Eustachian tube, this parameter is considered intended use/functional language; the implant of Karabey is described as being sized for insertion into a hollow anatomical structure and employed to occlude the hollow anatomical structure, and a paranasal sinus passageway/Eustachian tube fall within the scope of a hollow anatomical structure. Thus the implant of Karabey meets all the structural limitations set forth in the claim, and would be capable of meeting the intended use/function of occluding/blocking fluid communication through 
	However, Kesten teaches an implant delivery system, illustrated in Figure 1, in the same field of endeavor, comprising a catheter (740) defining an inflation lumen in fluid communication with a dilator (744), such as to allow for inflation of the dilator, wherein the dilator (744) is positioned on an exterior surface of the catheter, and is configured to transition between an inflated state and a deflated state, illustrated in Figures 1 and 11-13; the dilator being positioned on the exterior surface of the catheter to allow for dilation of anatomical structure/tissue ([0061], Lines 1-3; [0065], Lines 1-8, 12-15 & [0072], Lines 1-4). 
	In view of the teachings of Kesten, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the implant delivery system of Karabey to further comprise a catheter defining an inflation lumen in fluid communication with a dilator positioned on an exterior surface of the catheter, the inflation lumen extending distally between the inner lumen and the exterior surface, and allowing for inflation of the dilator, wherein the dilator is configured to transition between an inflated state and a deflated state in order for the delivery system to be able to dilate anatomical structure/tissue, as taught by Kesten. 
Regarding claim 6, Karabey in view of Kesten disclose the implant delivery system of claim 1, wherein Karabey further teaches the push body comprises a guidewire that is flexible, illustrated in Figures 2F and 6 (Karabey: [0183]).
Regarding claim 7, Karabey in view of Kesten disclose the implant delivery system of claim 1, wherein Karabey further teaches the implant (10) comprises a compressible material 
Regarding claim 8, Karabey in view of Kesten disclose the implant delivery system of claim 1, wherein Karabey further teaches the implant is at least partially coated with a therapeutic agent (Karabey: [0150], Lines 12-14).
Regarding claim 13, Karabey in view of Kesten disclose the implant delivery system of claim 9, wherein Karabey further teaches the plurality of resilient barbs further comprises a linear array of barbs (Karabey: [0133], Lines 16-20).
Regarding claim 14, Karabey in view of Kesten disclose the implant delivery system of claim 1, wherein Karabey further teaches the implant is bioabsorbable (Karabey: [0011], Lines 3-6).
Regarding claim 22, Karabey in view of Kesten disclose the implant delivery system of claim 1, wherein Karabey further teaches the push body (18) is configured to be translated distally relative to the catheter (16) and engages the second proximal end of the implant to thereby distally advancing the implant until the second proximal end distally passes the first distal end of the catheter, illustrated in Figures 2E-2G (Karabey: [0113], Lines 5-7; [0114], Lines 1-4 & [0137], Lines 1-9).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Karabey in view of Kesten as applied to claim 1 above, and further in view of Starksen (US PG Pub. 2009/0209950).
Regarding claim 2, Karabey in view of Kesten disclose the implant delivery system of claim 1, but do not specifically disclose the catheter further comprising a position sensor.
	However, Starksen teaches an implant delivery system, in the same field of endeavor, wherein a catheter comprises a plurality of position sensors, in order to detect a target delivery site and/or the relative positon of the catheter ([0004], Lines 1-6 & [0102], Lines 1-4).
	In view of the teachings of Starksen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the implant delivery system of Karabey in view of Kesten such that the catheter includes a position sensor adjacent the first distal end, in order to detect a target delivery site and/or the relative positon of the catheter, thereby aiding in delivery of the implant.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Karabey in view of Kesten as applied to claim 9 above, and further in view of Sherry (US Patent No. 8,444,688).
Regarding claims 10 and 12, Karabey in view of Kesten disclose the implant delivery system of claim 9, but do not specifically disclose the plurality of resilient barbs being oriented in at least two directions and/or comprising an annular array of barbs.
	However, Sherry teaches an implant delivery system, in the same field of endeavor, comprising an implant which comprises a plurality of resilient barbs, wherein the plurality of barbs (304/502) are oriented in at least two directions, illustrated in Figures 3, 5 and 7, and/or comprise an annular array of barbs (502), illustrated in Figure 5; Sherry further discloses that many different orientations and configurations can be considered for the plurality of barbs in order to resist migration of the implant (Column 5, Lines 30-36). 
In view of the teachings of Sherry, it would have been obvious and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate orientations for the plurality of resilient barbs, of the implant of the implant delivery system of Karabey in view of Kesten, including oriented in at least two directions and/or comprise an annular array, in order to resist migration of the implant/stent, as taught by Sherry; and it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04).
Regarding claim 11, Karabey in view of Kesten disclose the implant delivery system of claim 9, but do not specifically disclose the plurality of resilient barbs are configured to yield under sufficient force.
	However, Sherry teaches an implant delivery system, in the same field of endeavor, comprising an implant (101) which comprises a plurality of resilient barbs (104), illustrated in Figure 1, wherein the plurality of barbs (104) are configured to yield under sufficient force, such that they can be compressed for delivery (Column 4, Lines 14-21 & 45-50).
In view of the teachings of Sherry, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the plurality of resilient barbs, of the implant of the implant delivery system of Karabey in view of Kesten, to be configured to yield under sufficient force, in order to be compressed for delivery through the catheter, as taught by Sherry.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Karabey.
Regarding claim 26, Karabey discloses an implant delivery system, illustrated in Figures 2E-2G, comprising a hollow shaft (16) extending from a proximal shaft end to a distal shaft end, wherein the hollow shaft (16) defines an inner lumen extending through the distal shaft end; an implant (10) comprising a proximal implant portion (PP) including a proximal face (PF), a distal implant portion (DP), illustrated in Figure 12 and modified figure 12, below ([0156], Lines 13-16 & 20-22), wherein the implant (10) is slidably housed within the inner lumen in a compressed state such that the implant bears against an inner diameter of the inner lumen and the implant is retained within the inner lumen by friction, and a push body (18) slidably housed within the inner lumen of the hollow shaft (16), wherein the push body is adjacent to the implant (10) and configured to engage the proximal face (PF) thereby deploying the implant, illustrated in Figures 2E-2G, 12 and modified figure 12, below ([0112], Lines 1-6; [0113] & [0136], Lines 1-2, 4-9); wherein the implant (10) comprises a plurality of resilient barbs ([0011], Lines 1-3; [0016], Lines 1-3; [0101], Lines 1-4; [0117] & [0133], Lines 15-20).  It is to be noted that though it is not specifically disclosed that the catheter is sized and configured to fit within a paranasal sinus passageway/Eustachian tube, this parameter is considered intended use/functional language; the implant, and therefore the delivery catheter, of Karabey is/are described as being sized for insertion into a hollow anatomical structure and employed to occlude the hollow anatomical structure, and a paranasal sinus passageway/Eustachian tube fall within the scope of a hollow anatomical structure. Thus the implant delivery system of Karabey meets all the structural limitations set forth in the claim, and would be capable of meeting the intended use/function of being sized/configured to fit within a paranasal sinus passageway/Eustachian tube; and it is further to be noted that any modification of/change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04).

    PNG
    media_image1.png
    302
    452
    media_image1.png
    Greyscale

Regarding claim 27, Karabey discloses the implant delivery system of claim 26, wherein the hollow shaft (16) is configured to translate proximally relative to the implant (10) while the push body (18) remains stationary and engages the proximal face until the distal shaft end of the hollow shaft proximally passes the implant ([0114], Lines 5-8 & [0136], Lines 4-9).

Allowable Subject Matter
Claims 23 and 25 are allowable.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements, i.e. the drawing objection set forth above, or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Though Applicant did not present any specific arguments with respect to currently amended independent claims 1, 23 and 26, instead stating that Examiner, in the interview on 01/18/2022, indicated that “the present amendments overcome the rejections” presented in the previous Office Action, dated 11/29/2021.  However, in response to Applicant’s current amendments, Examiner now rejects independent claims 1 and 26, and those claims that depend from them, with new rejections; specifically, independent claim 1 is rejected as being unpatentable over Karabey in view of Kesten, and independent claim 26 is rejected based on an additional embodiment of the implant (10) of Karabey, as detailed in the rejection section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774